836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Caeser BERTEI, Petitioner-Appellant,v.Carl HUMPHRIES, Respondent-Appellee.
No. 87-3548.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1987.

ORDER
Before WELLFORD, DAVID A. NELSON and BOGGS, Circuit Judges.


1
This pro se Ohio prisoner appeals the district court's dismissal of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Upon consideration of the record and briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we affirm the judgment of the district court.  Petitioner has failed to prove he has exhausted available state court remedies as to his claim, which we construe as an allegation of ineffective assistance of counsel.  Without a showing by the petitioner that he has exhausted state court remedies or that peculiar urgency exists to excuse the lack of exhaustion, there should be no federal intervention prior to review by the state courts.  See Darr v. Burford, 339 U.S. 200, 218-19 (1950).


3
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.